This is a civil action prosecuted by the plaintiff to recover damages for personal injury alleged to have been caused by the negligence of the defendant in allowing the ground wire on a power pole to become charged with electricity. The Lexington Moving Picture Company was made a party defendant, but at the close of the plaintiff's evidence its motion for nonsuit was granted.
The plaintiff lived on a lot contiguous to Second Avenue and Marble Alley. For a number of years the defendant has maintained a line of poles and wires to and in the alley. On one of the poles there was a ground wire which was not insulated. The plaintiff and her husband lived with her father and mother on the lot in question. The plaintiff's mother, Mrs. Harris, undertook to lead a cow from the barn into the alley by means of a chain connected with a leather halter which was fastened to the cow's head. Without fault on the part of Mrs. Harris the chain came in contact with the ground wire which was charged with *Page 839 
electricity and the current was transmitted to the chain. The plaintiff seeing that her mother had been shocked and incapacitated by the current sought to rescue her and in doing so was herself electrified and seriously injured. For this injury she brought suit and the jury answered the two issues of negligence and damages in her favor. Judgment was rendered for the plaintiff and the defendant excepted and appealed.
Upon an inspection of the appellant's assignments of error we find no satisfactory reason for granting a new trial. The principles applicable to the controversy are discussed in Small v. Utilities Co., 200 N.C. 719,Ramsey v. Power Co., 195 N.C. 788, and McAllister v. Pryor, 187 N.C. 832.
No error.